Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00147-CV

                                 CITY OF LAREDO, TEXAS,
                                         Appellant

                                                 v.

                                      Julian Jacobo REYNA,
                                              Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014-CVQ-000557 D3
                          Honorable Beckie Palomo, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order denying the City
of Laredo’s plea to the jurisdiction is REVERSED and judgment is RENDERED that Julian Jacobo
Reyna’s claims against the City of Laredo are dismissed with prejudice. We order Julian Jacobo
Reyna to pay all costs of the appeal.

       SIGNED July 22, 2015.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice